DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 101-102 and 122-142 are pending in this application.
Claims 1-100 and 103-121 are cancelled.
Claims 122-142 are newly added.
Claims 101-102 and 122-142 are presented for examination. 

Response to Amendments
Applicant’s arguments, filed 2 May 2022, with respect to the claim 4 objection has been fully considered, and is withdrawn. 
Applicant’s arguments with respect to the claim rejection of claims 1-3, 5-6, 8-9, 11, 18-26, 28 and 44-45 have been fully considered, and are withdrawn.

Information Disclosure Statement
The Applicant has cited information disclosure statement(s) (IDS's) that include numerous Patents/PG Pubs/NPL/Foreign References. In accord with dicta from Molins PLC v. Textron, Inc., 48 F.3d 1172 (Fed. Cir. 1995), stating that forcing the Examiner to find "a needle in a haystack" is "probative of bad faith." Id. [The Molins] case presented a situation where the disclosure was in excess of 700 pages and contained more than 50 references. Likewise, the instant application's combined IDS's also include 328 US Patent or PG Publications, 65 Foreign Patent Literatures, and 101 Non Patent Literatures. According to MPEP Section 2004 "Aids to Compliance With Duty of Disclosure [R-08.2012]", "It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to Applicant's attention and/or are known to be of most significance." See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff'd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974), Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).  It should be noted that the Examiner having to consider this many references without identifying statements as to their respective applicability to the patentability of each of the instant application's claims does not properly enable the Examiner to review them with significant depth. The submitted IDS's have currently not been considered. Therefore, if applicant chooses to maintain the number of cited documents, Examiner formally requests that, as defined by 37 C.F.R. § 1.56, Applicant present a new IDS outlining relevant documents inclusive of a concise but detailed statement as to the relevance of each particular document cited therein under 37 CFR § 1.105.




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
 “Monitoring device” in claims 101-102 where a review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: sensor or tag (Pg. 28: Lines 25-30). 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 101-102, 122-123, 128, 130-131, 133-140 and 142 are rejected under 35 U.S.C. 103 as being unpatentable over Todd et al. (US Publication 2018/0265145 A1). 
Regarding claim 101, Todd teaches a track for traction of a vehicle, the track being mountable around a track- engaging assembly configured to move the track around the track-engaging assembly, the track-engaging assembly comprising a plurality of wheels for engaging the track, the track being elastomeric to flex around the track-engaging assembly, the track comprising: (Todd: Para. 74-75; track system comprises a drive wheel configured to be mounted to the axle of the vehicle; track according to the present embodiment is preferably made of rubber and/or elastomeric material) - a ground-engaging outer surface for engaging the ground (Todd: Para. 74; track comprises an outer ground engaging surface); - an inner surface opposite to the ground-engaging outer surface (Todd: Para. 74; an inner wheels engaging surface).
Todd doesn’t explicitly teach - a monitoring device configured to issue a signal.
However, Todd is deemed to disclose an equivalent teaching. Todd includes an endless track having one or more sensors embedded during and after operation of the tracked vehicle. The sensors collect a variety of information about the endless track, such as temperature or location (Todd: Para. 14). Sensors information is data that represents the surrounding area, therefore monitoring the area. So the embedded sensors monitor the track and area around the track. 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have a monitoring device configured to monitor an area associated with the track system in order monitor the terrain condition or alert of maintenance issues (Todd: Para. 23, 166).
In the following limitation, Todd teaches - a protective substance applied onto the monitoring device to cover at least part of the monitoring device and allowing the signal to pass through the protective substance and elastomeric material of the track (Todd: Para. 107, 120, 129; pressure resistant capsule is appropriately bonded to the track elastomeric material while molding to ensure adequate integration of the capsule within the traction band; capsules are configured to be pressure resistant and protect the sensor components from the molding process).
 Regarding claim 102, Todd teaches a track for traction of a vehicle, the track being mountable around a track- engaging assembly configured to move the track around the track-engaging assembly, the track-engaging assembly comprising a plurality of wheels for engaging the track, the track being elastomeric to flex around the track-engaging assembly, the track comprising: (Todd: Para. 74-75; track system comprises a drive wheel configured to be mounted to the axle of the vehicle; track according to the present embodiment is preferably made of rubber and/or elastomeric material) - a ground-engaging outer surface for engaging the ground (Todd: Para. 74; track comprises an outer ground engaging surface); - an inner surface opposite to the ground-engaging outer surface (Todd: Para. 74; an inner wheels engaging surface).
Todd doesn’t explicitly teach - a monitoring device configured to issue a signal. 
However, Todd is deemed to disclose an equivalent teaching. Todd includes an endless track having one or more sensors embedded during and after operation of the tracked vehicle. The sensors collect a variety of information about the endless track, such as temperature or location (Todd: Para. 14). Sensors information is data that represents the surrounding area, therefore monitoring the area. So the embedded sensors monitor the track and area around the track. 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have a monitoring device configured to monitor an area associated with the track system in order monitor the terrain condition or alert of maintenance issues (Todd: Para. 23, 166).
In the following limitation, Todd teaches the monitoring device comprising a piezoelectric generator configured to power the monitoring device (Todd: Para. 74-75; track system comprises a drive wheel configured to be mounted to the axle of the vehicle; track according to the present embodiment is preferably made of rubber and/or elastomeric material), the piezoelectric generator comprising a piezoelectric element deformable in response to deformation of a portion of elastomeric material of the track to generate power (Todd: Para. 74, 94-95, Fig. 9; track comprises an outer ground engaging surface).
Regarding claim 122, Todd teaches the track of claim 101, wherein: the monitoring device is configured to monitor the track; and the signal relates to a characteristic of the track (Todd: Para. 107; sensors of the smart track system may be infrared sensors mounted to the track system and designed for measuring the track temperature at various intervals).
Regarding claim 123, Todd teaches the track of claim 122, wherein the characteristic of the track is a temperature of the track (Todd: Para. 107; sensors of the smart track system may be infrared sensors mounted to the track system and designed for measuring the track temperature at various intervals).
Regarding claim 128, Todd teaches the track of claim 101, wherein: the monitoring device is configured to monitor at least one of the track and a road travelled upon by the vehicle (Todd: Para. 120; the thermocouple is inserted at the track hotspot, which is at one of the warmest point in the track; the hot spot is found to be on the external thread under the road wheel path); and the signal relates to positioning of the track relative to the road (Todd: Para. 120; the hot spot is found to be on the external thread under the road wheel path).
Regarding claim 130, Todd teaches the track of claim 101, wherein the signal relates to a substance used where the vehicle travels (Todd: Para. 120; the thermocouple is inserted at the track hotspot, which is at one of the warmest point in the track; the hot spot is found to be on the external thread under the road wheel path).
Regarding claim 131, Todd teaches the track of claim 101, wherein the signal relates to equipment external to the vehicle (Todd: Para. 120; the thermocouple is inserted at the track hotspot, which is at one of the warmest point in the track).
Regarding claim 133, Todd teaches the track of claim 101, wherein the protective substance is malleable at least during application of the protective substance onto the monitoring device (Todd: Para. 120; insulating material over the wires is compatible with the rubber or elastomeric material of the track so it does not generate discontinuity in the material when curing).
Regarding claim 134, Todd teaches the track of claim 133, wherein the protective substance is malleable after application of the protective substance onto the monitoring device during use of the track (Todd: Para. 120; insulating material over the wires is compatible with the rubber or elastomeric material of the track so it does not generate discontinuity in the material when curing).
Regarding claim 135, Todd teaches the track of claim 101, wherein: the monitoring device comprises a piezoelectric generator configured to power the monitoring device (Todd: Para. 97; the power system is a piezoelectric system configured to autonomously provide electrical power to the sensor); and the piezoelectric generator comprises a piezoelectric element deformable in response to deformation of a portion of elastomeric material of the track to generate power (Todd: Para. 97; each movement of the cantilevered metal strip within the piezoelectric generator capsule creates a small power).
Regarding claim 136, Todd teaches the track of claim 135, wherein the piezoelectric element is bendable in response to bending of the portion of the elastomeric material of the track to generate power (Todd: Para. 97; each movement of the cantilevered metal strip within the piezoelectric generator capsule creates a small power).
Regarding claim 137, Todd teaches the track of claim 135, wherein the piezoelectric element comprises a piezoelectric film (Todd: Para. 97, Fig. 9; piezoelectric generator comprises a base portion holding an elongated strip of metal cantilevered with a mass hanging at the end).
Regarding claim 138, Todd teaches the track of claim 135, wherein the piezoelectric generator comprises a substrate supporting the piezoelectric element and an electrical conductor electrically interconnecting the piezoelectric element and an electronic component of the monitoring device (Todd: Para. 97, Fig. 9; a sensor embedded in the traction band; the sensor and generator are interconnected for the generator to provide power to the sensor; piezoelectric generator comprises a base portion holding an elongated strip of metal cantilevered with a mass hanging at the end).
Regarding claim 139, Todd teaches the track of claim 138, wherein: the monitoring device comprises a sensor (Todd: Para. 20; endless track sensors; monitor the conditions (i.e. the track temperature)); the electronic component is part of the sensor (Todd: Para. 97; the sensor and generator are interconnected for the generator to provide power to the sensor); the sensor comprises a substrate supporting the electronic component (Todd: Para. 97; the sensor and generator are interconnected for the generator to provide power to the sensor; piezoelectric generator comprises a base portion holding an elongated strip of metal cantilevered with a mass hanging at the end and secured thereto using fasteners); and the substrate of the piezoelectric generator is contiguous to the substrate of the sensor (Todd: Para. 97, Fig. 9; a sensor embedded in the traction band; the sensor and generator are interconnected for the generator to provide power to the sensor; piezoelectric generator comprises a base portion holding an elongated strip of metal cantilevered with a mass hanging at the end).
Regarding claim 142, Todd teaches the track of claim 101, wherein the signal relates to servicing of the track (Todd: Para. 141; the sensors are on the profile of the endless track; advise of the required maintenance of the track system (i.e. for destroyed or damaged wheel)).


Claims 124-125, 129 and 141 are rejected under 35 U.S.C. 103 as being unpatentable over Todd et al. (US Publication 2018/0265145 A1) in view of Richard et al. (US Publication 2018/0190045 A1). 
Regarding claim 124, Todd doesn’t explicitly teach the monitoring device is configured to monitor soil on which the vehicle moves; and the signal relates to the soil.
However Richard, in the same field of endeavor, teaches the monitoring device is configured to monitor soil on which the vehicle moves; and the signal relates to the soil (Richard: Para. 214; the sensor is a pressure sensor, the monitoring system may be configured to determine characteristics related to the ground on which the track system travels (e.g., a compactness of the ground)).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Richard’s integrated RIFD tag indicating track wear (Richard: Para. 95, 107, 119, 121) into Todd’s traction embedded sensors (Todd: Para. 12) in order to control the powertrain based on the pressure or the received information regarding the operation of the agricultural vehicle (Richard: Para. 214).
Regarding claim 125, Todd doesn’t explicitly teach wherein the signal relates to compaction of the soil.
However Richard, in the same field of endeavor, teaches wherein the signal relates to compaction of the soil (Richard: Para. 214; the sensor is a pressure sensor, the monitoring system may be configured to determine characteristics related to the ground on which the track system travels (e.g., a compactness of the ground)).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Richard’s integrated RIFD tag indicating track wear (Richard: Para. 95, 107, 119, 121) into Todd’s traction embedded sensors (Todd: Para. 12) in order to control the powertrain based on the pressure or the received information regarding the operation of the agricultural vehicle (Richard: Para. 214).
Regarding claim 129, Todd doesn’t explicitly teach wherein the signal is directed to a powertrain of the vehicle to operate the powertrain of the vehicle differently when the vehicle is off-road than when the vehicle is on-road.
However Richard, in the same field of endeavor, teaches wherein the signal is directed to a powertrain of the vehicle to operate the powertrain of the vehicle differently when the vehicle is off-road than when the vehicle is on-road (Richard: Para. 214; monitoring system may determine that the ground is hard (e.g., a compact soil, a paved road), whereas when the pressure is recorded as being particularly low, the processing entity of the monitoring system may determine that the ground is soft; output signal of the processing entity may thus be received by the powertrain, the powertrain controller or the communication device and used to control the operation of the agricultural vehicle based on the recorded pressure and/or outputting information regarding the operation of the agricultural vehicle).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Richard’s integrated RIFD tag indicating track wear (Richard: Para. 95, 107, 119, 121) into Todd’s traction embedded sensors (Todd: Para. 12) in order to control the powertrain based on the pressure or the received information regarding the operation of the agricultural vehicle (Richard: Para. 214).
Regarding claim 141, Todd doesn’t explicitly teach wherein the signal is indicative of a level of wear of the track.
However Richard, in the same field of endeavor, teaches wherein the signal is indicative of a level of wear of the track (Richard: Para. 8, 211; tread wear sensor).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Richard’s integrated RIFD tag indicating track wear (Richard: Para. 95, 107, 119, 121) into Todd’s traction embedded sensors (Todd: Para. 12) in order to control the powertrain based on the pressure or the received information regarding the operation of the agricultural vehicle (Richard: Para. 214).


Claim 126 is rejected under 35 U.S.C. 103 as being unpatentable over Todd et al. (US Publication 2018/0265145 A1) in view of Richard et al. (US Publication 2018/0190045 A1) and in further view of Heim et al. (US Publication 2017/0094894 A1).
Regarding claim 126, Todd and Richard don’t explicitly teach wherein: the monitoring device comprises a moisture sensor configured to sense a moisture level of the soil; and the signal relates to the moisture level of the soil.
However Heim, in the same field of endeavor, teaches wherein: the monitoring device comprises a moisture sensor configured to sense a moisture level of the soil (Heim: Para. 26, 30; soil moisture sensor); and the signal relates to the moisture level of the soil (Heim: Para. 26, 30; soil moisture sensor).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Heim’s moisture sensor (Heim: Para. 26, 30) and Richard’s integrated RIFD tag indicating track wear (Richard: Para. 95, 107, 119, 121) into Todd’s traction embedded sensors (Todd: Para. 12) in order control an agricultural vehicle based upon sensed information (Heim: Para.1).


Claim 127 is rejected under 35 U.S.C. 103 as being unpatentable over Todd et al. (US Publication 2018/0265145 A1) in view of Richard et al. (US Publication 2018/0190045 A1) and in further view of Maddux et al. (US Publication 2019/0116740 A1).
Regarding claim 127, Todd and Richard don’t explicitly teach the monitoring device comprises a chemical sensor configured to sense a chemical characteristic of the soil; and the signal relates to the chemical characteristic of the soil.
However Maddux, in the same field of endeavor, teaches the monitoring device comprises a chemical sensor configured to sense a chemical characteristic of the soil (Maddux: Para. 120; chemical detectors for detecting a chemical in/on/around a plant stem (including air and soil)); and the signal relates to the chemical characteristic of the soil (Maddux: Para. 120; chemical detectors for detecting a chemical in/on/around a plant stem (including air and soil)).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Maddux’s soil chemical sensor (Maddux: Para. 120) and Richard’s integrated RIFD tag indicating track wear (Richard: Para. 95, 107, 119, 121) into Todd’s traction embedded sensors (Todd: Para. 12) in order to apply an agriculture treatment agent such as a plant fertilizer (Maddux: Para. 116).


Claim 132 and 140 is rejected under 35 U.S.C. 103 as being unpatentable over Todd et al. (US Publication 2018/0265145 A1) in view of Maddux et al. (US Publication 2019/0116740 A1).
Regarding claim 132, Todd doesn’t explicitly teach wherein the equipment comprises at least one of irrigation equipment and fertilization equipment.	
However Maddux, in the same field of endeavor, teaches wherein the equipment comprises at least one of irrigation equipment and fertilization equipment (Maddux: Para. 50, 116; larger vehicle suitable for traversing the field while operably disposing one or more mechanisms between two or more rows of plants/stem to inoculate the plants; an agriculture treatment agent could be a hormone, an herbicide, or nutrient (e.g. a plant fertilizer)).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Maddux’s soil chemical sensor (Maddux: Para. 120) and Richard’s integrated RIFD tag indicating track wear (Richard: Para. 95, 107, 119, 121) into Todd’s traction embedded sensors (Todd: Para. 12) in order to apply an agriculture treatment agent such as a plant fertilizer (Maddux: Para. 116).
Regarding claim 140, Todd teaches the track of claim 101, wherein: the monitoring device comprises a sensor (Todd: Para. 20; endless track sensors; monitor the conditions (i.e. the track temperature)); the protective substance encapsulates an electronic component and a substrate of the sensor (Todd: Para. 97, Fig. 9; a sensor embedded in the traction band; the sensor and generator are interconnected for the generator to provide power to the sensor; piezoelectric generator comprises a base portion holding an elongated strip of metal cantilevered with a mass hanging at the end).
Todd doesn’t explicitly teach a sensing element of the sensor extends outside of the protective substance.
However Maddux, in the same field of endeavor, teaches a sensing element of the sensor extends outside of the protective substance (Maddux: Para. 120; devices (e.g., needles or scrapers) for collecting core samples from stems).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Maddux’s soil chemical sensor (Maddux: Para. 120) and Richard’s integrated RIFD tag indicating track wear (Richard: Para. 95, 107, 119, 121) into Todd’s traction embedded sensors (Todd: Para. 12) in order to apply an agriculture treatment agent such as a plant fertilizer (Maddux: Para. 116).

Response to Arguments
Applicant's arguments with respect to the rejection of claims 101 and 102 under 35 U.S.C. 103 have been fully considered, but they are not persuasive. 
Applicant argues that “a track that comprises a protective substance applied onto a monitoring device to cover at least part of the monitoring device and allowing a signal issued by the monitoring device to pass through the protective substance and elastomeric material of the track” is not taught or rendered obvious by Todd.
In response to the applicant’s argument above, Todd includes capsules that are configured to be pressure resistant and protect the sensor components from the molding process. This allows the sensors components to withstand important pressure while operation of the track system vehicle. This protective material is bonded to the track elastomeric material to ensure adequate integration of the capsule within the traction band (Todd: Para. 129). The sensor is in a capsule to protect the sensor. The capsule is a protective substance applied to a sensor which is a monitoring device. Additional, Todd includes a thermocouple sensor that monitors the temperature of the track system that includes an insulating material over the wires compatible with the elastomeric track material (Todd: Para. 120). The wire insulation is a protective substance applied to the thermocouple wires which is a monitoring device. Todd also gives an option of an infrared sensor mounted to the track for monitoring the track temperature (Todd: Para. 107). Todd provides more than one example of a protection of the sensor in an elastomeric vehicle track system.
Applicant next argues that “a monitoring device including a piezoelectric generator to power the monitoring device, in which the piezoelectric generator comprises a piezoelectric element deformable in response to deformation of a portion of the elastomeric material of the track to generate power” is not taught or rendered obvious by Todd.
In response to the applicant’s argument above, Todd includes powering the sensors through piezoelectric power generators which generate energy from the vibrations resulting from the operation, applied pressure or flexion, of the track system (Todd: Para. 94, 95). The piezoelectric generator comprising a base portion holding an elongated strip of metal cantilevered with a mass (Todd: Para. 97, Fig. 9) so that the flexing of the track system powers the sensors. The metal cantilevered with the mass to move by vibration or flexing is a deformable piezoelectric element based on track operation to generate power for the sensor. 
Applicant next argues that “claims 122-142 include subject-matter recited in claim 4 and claims 7, 12-151 29-32 and 43” and “were not shown by the Examiner to disclose those features that are not disclosed and confer patentability over Todd” thus “claims 122-142 are believed to be patentable over Todd, Heim and Richard.”
Applicant only presented mere allegations without substantive support. The examiner has provided a rejection explaining the rejection of the claim language in view of Todd, Richard, Heim and Maddux. Mere allegations without substantive support/reasoning do not require any significant response from the examiner. Claims 122-142 are rejected at least based on their dependency of rejected claim 101.
The applicant’s arguments have failed to point out the distinguishing characteristics of the amended claim language over the prior art. For the above reasons,  Todd’s track sensors read on applicant’s systems and methods for monitoring off-road vehicles. The rejection is maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571)272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.E.L./Examiner, Art Unit 3663


/ADAM D TISSOT/Primary Examiner, Art Unit 3663